DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong el al. (Wong, US 2017/0117170).
Regarding claim 1, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A) comprising: a jig (a mounting arm set 704 as shown in FIG. 6C with respect to FIG. 3A) configured to hold at least one consumable (consumable part 208) to be 5loaded into or unloaded from a container (ring 234); and a case (process module 118) configured to store the jig and the consumable held by the jig (see FIG. 3A with respect to FIG. 6C and related text).  
Regarding claim 2, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the jig includes:  10a main body (module 118) configured to hold the consumable; and a grip (handle 1122 as shown in FIG. 15B) portion that is attached to the main body and gripped by an operator who loads and unloads the consumable (see FIG. 3A with respect to FIG. 15B). 
Regarding claim 3, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the main body has a 15shape that does not interfere with a shelf-shaped holder that is disposed in the container to hold the consumable (see FIG. 3A with respect to FIG. 15B). 
Regarding claim 4, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the main body has a recess at a position thereof where the consumable is 20disposed (see FIG. 6C with respect to FGI.15B).  
Regarding claim 5, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the main body has a recess at a position thereof where the consumable is disposed (see FIG. 6C with respect to FGI.15B).  
Regarding claim 6, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the recess has on a -15-sidewall thereof a sloped surface that is sloped such that a width of the recess increases toward an opening of the recess (as shown in FIG. 6C and related text).  
Regarding claim 7, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the recess has on a sidewall thereof a sloped surface that is sloped such that a width of the recess increases toward an opening of the recess (as shown in FIG. 6C and related text).  
Regarding claims 8 and 9, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the grip portion is detachably attached to the main body (see FIG. 3A and related text).  
Regarding claim 10, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the case includes: a jig recess with which the jig is engaged; a holding portion configured to hold the consumable in a state where the jig is engaged with the jig recess; and  20a lid configured to cover the consumable to sandwich the consumable between the lid and the holding portion (see FIG. 6C with respect to FGI.15B).  
Regarding claim 11, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the case further includes a buffering member on at least one of the holding 25portion or the lid of the case (see FIG. 3A and relate text).  
Regarding claim 12, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the case is at least partially transparent ([0168]).  
Regarding claim 13, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the consumable is 5disposed in a chamber of a plasma processing apparatus ([0059]).  
Regarding claim 14, shows a carrier (cluster tool assembly 100 as shown in FIG. 3A), wherein the consumable is an annular component (as shown in FIG. 6A). 
Regarding claim 15, shows a10 jig (a mounting arm set 704 as shown in FIG. 6C with respect to FIG. 3A) for holding a consumable (consumable par 208) to be loaded into or unloaded from a container (see FIG. 3A), the jig comprising: a main body configured to hold the consumable; and a grip(handles 1122) portion disposed at the main body and gripped by an operator who loads and unloads the consumable (see FIG. 15B with respect to FIG. 3A).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893